Citation Nr: 1716886	
Decision Date: 05/17/17    Archive Date: 05/22/17

DOCKET NO.  06-21 426A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUES

1.  Entitlement to a combined disability rating in excess of 40 percent, prior to May 18, 2009, and in excess of 60 percent from that date, for service-connected left knee disabilities on an extra-schedular basis under 38 C.F.R. § 3.321(b)(1). 

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, Attorney-at-Law


WITNESSES AT HEARING ON APPEAL

Veteran, Spouse and Son


ATTORNEY FOR THE BOARD

S.M. Kreitlow


INTRODUCTION

The Veteran had honorable active military service from August 1972 to August 1976 with additional inactive service in the National Guard.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued in September 2004, June 2005 and February 2007 by the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York.  In the September 2004 and June 2005, the RO denied an increased disability rating for the service-connected left knee disability (at that time, only post traumatic deformity left lateral tibial plateau with knee pain evaluated as 30 percent disabling).  In the February 2007 rating decision, the RO denied entitlement to a TDIU.

The Veteran appeared and testified at a hearing held at the RO in November 2006 only as to the issue of an increased disability rating for the service-connected left knee disability.  Subsequently, the Veteran requested a Board hearing that was held in June 2009 at which he, his spouse and his son appeared and testified.  The transcripts of these two hearings are associated with the claims file.  In July 2011, the Veteran was notified by letter that the Veterans Law Judge (VLJ) who held the June 2009 hearing was no longer with the Board, and he was offered the opportunity to have a new hearing with another VLJ.  In an August 2011 reply, he indicated his wish to not appear at a new hearing and for the Board to consider his case on the evidence of record. 

The Veteran's appeal was previously before the Board in August 2009, March 2012 and April 2013.  In August 2009, the Board issued a decision granting a separate 10 percent disability rating for arthritis with noncompensable limitation of motion of the left knee prior to May 18, 2009, which provided a 40 percent overall disability rating for the left knee disabilities when combined with the prior 30 percent continued for the post traumatic deformity left lateral tibial plateau with knee pain already service-connected.  Effective May 18, 2009, the Board continued the prior 30 percent rating and granted a separate 20 percent disability rating for arthritis with limitation of flexion, which combined to a 60 percent schedular a rating from that date.  The Board also denied entitlement to a TDIU on a schedular basis.  As for extra-schedular consideration of the increased disability ratings for the left knee and the TDIU under 38 C.F.R. §§ 3.321(b) and 4.16(b), the Board remanded for referral to the Director, Compensation and Pension Service.  

In March 2012, the Board remanded only the claim for TDIU, to include on an extra-schedular basis.  In April 2013, the Board denied both claims on appeal.  Thereafter, the Veteran appealed to the Court of Appeals for Veterans Claims (Court).  In September 2014, pursuant to a Joint Motion for Remand (JMR), the Court vacated the Board's April 2013 decision and remanded the Veteran's appeal back to the Board for further consideration.  In February 2015, the Board remanded the Veteran's claims to the RO for additional development.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Unfortunately, the Board finds that remand is again warranted as the RO failed to complete the development requested in the Board's February 2015 remand.  The Board is obligated by law to ensure compliance with its directives, as well as those of the appellate courts.  Where the remand orders of the Board or the courts are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

In the February 2015 remand, the Board acknowledged the September 2014 JMR and the parties' agreement therein that, in the February 2015 decision, the Board did not adequately address the (medical) competency of the Veteran's wife's testimony at the June 2009 Board hearing as to the effects of the Veteran's left knee disabilities on his employability.  The Board found that remand was required for clarification of the May 2012 VA medical opinion with respect to the Veteran's wife's testimony and the Veteran's employability in light of the parties' agreement in the JMR and the Court's recent decision in Wages v. McDonald, 23 Vet. App. 233 (2015) (that the decision of the Director, Compensation and Pension, is not entitled to evidentiary weight).  Specifically the Board found that a supplemental opinion was needed to address the wife's testimony and the effect of the Veteran's medication on his employability, and to conduct a retroactive assessment of the Veteran's lay statements regarding the severity of his left knee disability in light of the objective medical evidence of record.

The Board further noted that, given the amount of time the Veteran was unemployed prior to filing his April 2004 request for an increased rating for left knee disability, clarification of medical opinion evidence regarding employability was applicable to consideration of extra-schedular ratings under 38 C.F.R. § 3.321 to address whether the Veteran's service-connected disabilities constitute "marked interference with employment" as well as consideration of TDIU.  The Board also noted that the Veteran's attorney concurred in February 2015 correspondence that remand for additional medical evidence was the appropriate course of action if additional evidence was required to decide the claims on appeal.

Likewise, at this time, the Board notes that, in an April 2017 letter, the Veteran's attorney also argued that remand is the appropriate action at this time because the RO failed to comply with the Board's prior remand instructions.

In the prior remand instructions themselves, the Board requested that the RO arrange for the Veteran to undergo a Social and Industrial Survey and then, thereafter, that the file be forwarded to the May 2012 VA examiner (or another examiner if that one is unavailable) for review and an addendum opinion addressing the questions posed, which was essentially to assess the severity of the Veteran's service-connected left knee symptoms since April 2003 and opine whether such symptoms represented an exceptional or unusual disability picture and to describe the impact the Veteran's service-connected left knee disabilities have on his occupational and social functioning.  However, on remand, no Social and Industrial Survey was obtained (it does not even appear that one was ordered) and, eventually, the Veteran's appeal was returned to the Board without the addendum medical opinion requested.  Consequently, none of the development requested in the prior remand was completed and, unfortunately, no reasons have been provided to explain why.

The Board has no choice but to remand the Veteran's claims to seek compliance with its prior remand.  However, the Board reminds the RO/AMO that the Court has held that it is substantial compliance, not strict compliance, that is required.  See Donnellan v. Shinseki, 24 Vet. App. 167, 176 (2010); Dyment v. West, 13 Vet. App. 141, 147 (1999).    

Accordingly, the case is REMANDED for the following action:

1. Please contact the Veteran and request that he provide information regarding his wife's medical training, including identifying her position (the evidence is unclear as to whether she is a nurse or a nursing assistant), providing documentation with respect to her specific degrees and certificates, and identifying, with specificity, her work experience.  For example, she indicated that she worked "as a nurse in a hospital:"  it would be helpful if she would identify what department of the hospital she worked in as well as her primary duties.

2. Please arrange for the Veteran to undergo a Social and Industrial Survey to ascertain the impact of his service-connected left knee disabilities on his ordinary activities, to include his employability.  

Please provide a full description of the effects, to include all associated limitations, of the Veteran's service-connected left knee disabilities since April 2003 on his ordinary activities, to include his employability, taking into consideration his level of education, special training, and previous work experience, but not his age or any impairment caused by nonservice-connected disabilities.  It should be established for the record how the Veteran passes the average day, the extent of his social and recreational activities, etc.  If his left knee disabilities do not render him unable to obtain and sustain substantially gainful employment, please provide examples of the types of employment in which the Veteran would be capable of engaging with his left knee disabilities, given his current skill set and educational background.  

A complete rationale must be provided for any opinion offered.  However, if the examiner cannot provide any opinion without resorting to speculation, he or she should so state, and further explain why it is not feasible to provide an opinion.

3. If the development in #1 cannot be completed, please document the reason(s) why in the record.

4. If Step 1 cannot be completed, after Step 2 has been completed, please arrange for a VA Vocational Expert to have full access to the Veteran's electronic claims file for review.  

After reviewing the Veteran's claims file, the Vocational Expert should render an opinion that specifically identifies the functional impacts of the Veteran's service-connected left knee disabilities.  The vocational rehabilitation counselor should identify, if possible, the Veteran's residual functioning since April 2003 or any time since then.  The Vocational Expert must address the overall extent of functional impairment to include the side effects of any medications prescribed for such disabilities.  The examiner should provide examples of the types of employment that the Veteran could perform with his left knee disabilities, given his current skill set and educational background.  

A clear rationale for all opinions expressed must be provided.  However, if the Vocational Expert cannot respond to the inquiry without resort to speculation, he or she should so state, and further explain why it is not feasible to provide an opinion.

5. If the development in #3 cannot be completed, please document the reason(s) why in the record.

6.  After the development requested in # 1 through 4 above has been completed, then the Veteran should be scheduled for an appropriate VA examination and medical opinion.  

a. Please assess the severity of the left knee.  The examiner must test and record the range of motion for BOTH knees in active motion, passive motion, weight-bearing, and nonweight-bearing. If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

b. The clinician should describe the functional limitations caused by the Veteran's service-connected left knee disabilities and the impact they have on his occupational functioning since April 2003 to the present.  The VA examiner should be provided access to the Veteran's electronic claims file for review.  

c. In rendering an opinion, the examiner should consider and discuss the lay statements of record (to include the Veteran's wife's June 2009 hearing testimony and November 2012 written statement), what medications have been prescribed/taken for the Veteran's service-connected left knee disabilities (and whether they can be distinguished from medications taken for other conditions, such as abdominal pain), the effects of any medication taken for the service-connected left knee disabilities on employability, and the results of any Social and Industrial Survey or Vocational Expert opinion.

d. Furthermore, based upon a review of the record and the examination of the Veteran, the examiner should render an opinion as to whether, at any point since April 2003, the Veteran has had any symptoms that were unusual or out-of-the-ordinary for his left knee disabilities such that his disability picture is unique or atypical for someone given such disabilities.  

The examiner should provide a complete explanation for all opinions given.  If the examiner cannot provide an opinion without resorting to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made. 

7.  Thereafter, readjudicate the Veteran's claims.  If such action does not resolve the claims, a Supplemental Statement of the Case should be issued to the Veteran and his representative.  An appropriate period of time should be allowed for response.  Thereafter, these claims should be returned to this Board for further appellate review, if in order.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
M.C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




